Citation Nr: 0031937	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in Whicita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1996 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Wichita, Kansas.

In March 1999, the Board remanded the case to the Wichita, 
Kansas RO for further development, to include an additional 
VA examination.  That development has been completed and the 
case is ready for final appellate review. 


FINDINGS OF FACT

1.  All information necessary to substantiate the veteran's 
claim for service connection for a low back disorder has been 
obtained. 

2.  The veteran's low back disability clearly and 
unmistakably existed prior to service; it did not increase in 
severity during service or as a result of service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.6, 3.303, 3.304(b), 3.306(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
a current VA examination of May 1999.  The veteran has been 
informed of the evidence necessary to substantiate her claim.  
There is no outstanding evidence which should be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider her claim in light of the VCAA.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during active duty or active duty for training.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6, 3.303 
(2000).  Service connection may be granted for any disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2000).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000). A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000).  See Akins v. 
Derwinski, 1 Vet. App. 228 (1991) (VA must point to specific 
finding that increase in disability was due to natural 
progress of the condition).

Pre-service private medical reports, dating from November 
1994 to January 1995, submitted by Greene Memorial Hospital, 
Haney and Turner Physical Therapy Associates, Inc., and a 
private physician, reflect that in November 1994, the veteran 
sustained a strain to the cervical and lumbar areas of the 
spine as a result of a motor vehicle accident.  X-rays of the 
cervical spine in November 1994 were negative.  The veteran 
was given treatment and home exercises.  In late December 
1994, the veteran continued to complain of pain in the 
cervical and lumbar areas of the spine, but it was 
significantly less intense then when she was initially seen.  
An examination of the lumbar spine was essentially normal 
with a slight lumbar lordosis remaining.  The appellant 
ambulated independently with out any antalgic gait patterns.  
It was determined that the veteran's prognosis for a return 
to pre-injury level of functional ability was felt to have 
been excellent with continued compliance with the home 
exercise program.  In January 1995, the veteran's back was 
minimally tender in the left lumbosacral area with good range 
of motion.  An assessment of resolved back sprain was 
recorded.  The veteran was able to return to work.  

Service medical records reflect that the veteran's spine was 
found to have been normal upon clinical evaluation during a 
June 1995 enlistment examination.  During a June 1995 Report 
of Medical History report, the examining physician indicated 
that the veteran had recurrent back pain as a result of a 
motor vehicle accident.  It was noted that she had received 
physical therapy.  Three days into service, the veteran 
complained of low back pain.  She was treated with muscle 
relaxants and non-steroid anti-inflammatory drugs.  In 
October 1996, the veteran was seen in physical therapy for 
mechanical back pain. At that time, the veteran's spine had 
mildly limited range of motion and was tender to palpation in 
the lumbar area.  A neurological examination of the lower 
extremities was within normal limits.  An assessment of 
mechanical low back pain was entered.  The veteran was placed 
on a limited profile and was instructed not to engage in any 
running, marching sit-ups, push-ups or lift more than 10 
pounds.  From October 1996 to February 1997, the veteran 
continued to complain of low back pain which interfered with 
her job.  An X-ray of the lumbar spine, performed in December 
1996, revealed stable Grade I retrolithesis at L5-S1.  When 
examined in orthopedics in April 1997, the veteran had full 
range of motion of the lumbar spine.  There were no spasms.  
Strength was 5/5 in all motor groups in the lower 
extremities.  An X-ray of the lumbar spine was normal.  An 
assessment of muscular low back pain was entered by the 
examining physician.  In July 1997, the veteran was seen in 
the orthopedic clinic with complaints of low back pain which 
interfered with her daily military activities.  An 
examination of the lumbar spine was normal.  X-rays of the 
lumbar spine were reported as being stable with 
retrolistheses at L5-S1.  The veteran was placed on a 
permanent profile and was referred to the medical evaluation 
board for separation proceedings.  

During an August 1997 chapter examination, the veteran's 
spine was found to have been normal.  The examiner noted that 
the veteran had been placed on a permanent profile for low 
back pain.  In the summary of defects and diagnoses section 
of the report, the examiner noted that the veteran had 
flexion to 100 degrees, a negative straight leg raising test 
and Waddell's sign and deep tendon reflexes were 2, 
bilaterally.  On an accompanying Report of Medical History, 
the veteran reported having had recurrent back pain.  The 
physician recorded that the veteran had 

chronic low back pain.  In January and February 1998, 
respectively, both medical and physical evaluation boards 
concluded that the veteran's chronic mechanical low back pain 
had existed prior to service and had not been permanently 
aggravated therein.  The veteran concurred with the findings 
of the physical evaluation board as indicated in her 
statement, dated in February 1998.

In March 1998, the veteran filed a claim for service 
connection for a low back disorder which had been aggravated 
by service.

In July 1998, the veteran was afforded a VA examination by a 
physicians assistant.  The assistant indicated that he had 
reviewed the veteran's claims file.  During the examination, 
the appellant stated that prior to enlistment into the 
service, she had been involved in a motor vehicle accident 
which caused the onset of low back pain.  She complained of 
pain, weakness, stiffness, fatigability and a lack of 
endurance in the low back.  After an examination of the 
lumbar spine, a diagnosis of mechanical low back pain was 
recorded by the examining physician.  The examiner concluded 
that the veteran's pre-existing low back disorder had been 
aggravated during service.  However, he was unable to 
determine if the aggravation was permanent. 

During an October 1998 hearing at the Wichita, Kansas RO, the 
veteran testified that she did not sustain any injuries as a 
result of the November 1994 motor vehicle accident.  She 
maintained that the first problem that she had with her back 
was during the first few months of training.  She related 
that she not received any medical treatment for her back 
disorder since separation from service because she was 
uninsured.  

The veteran was afforded a VA spine examination in May 1999.  
The examiner reviewed the veteran's claims file and recorded 
the history of her low back disorder consistent with that 
previously reported in this decision.  After a complete 
examination of the spine, the examiner commented that the 
veteran had onset of 

back symptoms as a result of a motor vehicle accident in 
November 1994 and had recurrent episodes of a fairly short 
duration including while she was in the service.  It was 
noted that previous X-rays of the lumbar spine showed very 
slight grade I retrolisthesis at L5-S1; otherwise, they were 
normal.  There was no evidence of any nerve root compression 
or disc protrusion during the May 1999 examination.  The 
examiner related that the veteran's medical records and 
history did not indicate any significant "sounding" injury 
during service.  In this regard, the examiner recounted that 
none of the episodes of back pain during service were 
associated with heavy lifting, falls or motor vehicle 
accidents.  The examiner indicated that he could not 
determine from the service records or from her history that 
there was particular additional aggravation of her previously 
existing low back disorder during service, and that her 
present recurring symptoms were similar to acute muscle 
strains and muscle spasms.  The examiner concluded that the 
veteran's history indicated that her continuing intermittent 
low back problems are more likely due to the natural progress 
of the pre-existing problem.  

VA progress notes, dating from July to September 2000, are 
also of record.  A computed topography scan of the lumbar 
spine, conducted in July 2000, reflects facet degenerative 
joint disease and bulging annuli.  There was no conclusive 
evidence of herniated disk or spinal central canal stenosis.  
These reports also reflect that the veteran wore a lumbar 
corset when she exercised and at work.  She complained of 
lower extremity numbness when she sat on the floor or when 
she lied down.  In September 2000, the veteran indicated that 
her back no longer "locked up."  

As noted above, pre-service medical reports and reports 
related to the veteran's enlistment in June 1995 show that 
the veteran had a back disorder, manifested by a strain of 
the low back as a result of a motor vehicle accident prior to 
service.  Thus, a back disability manifested by low back 
strain clearly and unmistakably preexisted the veteran's 
entrance into active duty service in March 1996.  38 C.F.R. § 
3.304(b). As such, the veteran's low back is not entitled to 
the presumption of soundness.  

Hence, service connection may only be granted if there is 
competent evidence that the disorder was aggravated in 
service.  In support of the veteran's claim, a VA physicians 
assistant concluded in July 1998 that the appellant's 
preexisting low back disorder was aggravated during service.  
However, he was unable to determine whether any permanent 
aggravation occurred.  

In contrast, in May 1999, a VA orthopedist, who reviewed the 
entire claims file, to include the opinion of the July 1998 
VA physicians assistant, determined that there was no 
evidence of aggravation of the preexisting low back disorder 
during service.  The VA orthopedist recounted that the 
veteran's continuing intermittent low back problems were more 
than likely due to natural progress of the pre-existing low 
back problem.  The appropriateness of this conclusion is 
reinforced by the fact that although the veteran continued to 
have recurrent episodes of back pain during service, they 
were not associated with any heavy lifting, falls or trauma 
to the low back.  Indeed, after reviewing the veteran's 
private medical records, dated in 1994, as well as multiple 
studies performed in service, both a medical and physical 
evaluation board determined that the veteran's low back 
disability existed prior to service and was not aggravated 
therein.  Moreover, the veteran concurred with the findings 
of the physical evaluation board.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
granting service connection for a low back disorder.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat . 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 



ORDER

Service connection for a low back disorder is denied. 


		
	Nadine W. Benjamin
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 4 -


